Citation Nr: 0405459	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO decision which 
denied service connection for bilateral hearing loss.  In 
September 2003, a hearing was conducted before the Board 
sitting at the RO.

In support of his claim, the veteran submitted a March 2001 
treatment report that including an opinion that his current 
hearing loss was likely, at least in part, due to military 
noise exposure.  This opinion, however, failed to indicate 
whether any of the veteran's service medical records had been 
reviewed and the nature of any service noise exposure.  In 
addition, this medical record does not clearly indicate 
whether a current hearing loss disability is present, under 
the standards of 38 C.F.R. § 3.385.

In the judgment of the Board, additional development of the 
evidence is warranted as part of the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This includes obtaining 
any additional medical records, and providing the veteran 
with a VA examination with medical opinion.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for hearing loss from the time 
of his separation from active service in 
February 1972 to the present.  After 
securing necessary releases, the RO 
should obtain copies of the related 
medical records which are not presently 
contained in the claims file.  

2.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine the nature and etiology of any 
current bilateral hearing loss.  The 
claims folder should be provided to and 
reviewed by the examiner.  Audiological 
test results should be set forth in 
detail.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
any current bilateral hearing loss, 
including any relationship with military 
service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review the claim for service 
connection for bilateral hearing loss.  
If the claim remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they he should be 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


